Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 2A, 1B, 1C, and 1D in the reply filed on 14 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8, 18, and 22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 June 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 416, 703, 705, 1422. 
The drawings are objected to because 214 is not directed to the lower front panel in figure 2 as disclosed.  
The drawings are objected to because 414 is not directed to the notch that the tab 412 is snapped into in figure 4.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “206” has been used to designate both upper back panel and end panel.  
The drawings are objected to because 1716 and 1712 have been reversed in figure 17.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both section and upper front panel in figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 136, 1102, 1104, 1218, 1414.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference character “110” has been used to designate frame, panel, and base.  
The disclosure is objected to because reference characters "114" and "214" have all been used to designate lower front panel.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claims 6, 7, and 21 of soft-sided liner are indefinite.  The metes and bounds of “soft-sided” are unclear.  It is unclear if soft refers to the pliability of the material of the sides of the liner or to the texture of the material of the sides of the liner.  Further, it is unclear what degree of this pliability or texture would be required to infringe on the limitation.  In light of the original disclosure and in order to apply the broadest reasonable interpretation the “soft-sided” will be interpreted as collapsible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-16, 20-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 20060065655).
Claim 1:  Taylor discloses a collapsible insulated container 100 (hard-sided collapsible cooler), comprising: a cooler body; and a lid 110 rotatably attached to the cooler body, wherein the cooler body comprises a lid base 112 (frame), a bottom face 104 (base), and vertical side faces (multiple panels) including end faces 106a, 106b and side faces 108a, 108b, wherein an end face 106a (first one or more panels) of the vertical side faces (multiple panels) are rotatably attached to the lid base 112 (frame), wherein a side face 108a (second one or more panels) of the vertical side faces (multiple panels) are rotatably attached to the bottom face 104 (base), and wherein the vertical side faces (multiple panels) and the bottom face 104 (base) define a cavity 140 of the cooler body when the collapsible insulated container 100 (hard-sided collapsible cooler) is un-collapsed (see fig. 1-3 and 6).
Claim 2:  Taylor discloses wherein the vertical side faces (multiple panels) are insulated panels (see P. 0041 & 0044).
Claim 3:  Taylor discloses wherein the vertical side faces (multiple panels) are foamed panels (see P. 0041 & 0044).
Claim 5:  Taylor discloses wherein the lid 110 and the bottom face 104 (base) are insulated (see P. 0035-0036).
Claim 6:  Taylor discloses a soft-sided liner 162 positioned in the cavity 140 of the cooler body (see P. 0045-0046 & fig. 9).
Claim 7:  Taylor discloses wherein the soft-sided liner 162 is leak-proof liner and insulated (see P. 0045 & 0049).
Claim 9:  Taylor discloses wherein the first one or more panels the vertical side faces (multiple panels) comprise an end face 106a (first end panel) and an end face 106b (second end panel), wherein the end face 106a (first end panel) is rotatably attached to the lid base 112 (frame), and wherein the end face 106b (second end panel) is rotatably attached to the lid base 112 (frame) across from the end face 106a (first end panel), wherein the end face 106a (first end panel) and the end face 106b (second end panel) extend between the lid base 112 (frame) and the bottom face 104 (base) when the collapsible insulated container 100 (hard-sided collapsible cooler) is un-collapsed (see fig. 1-2).
Claim 10:  Taylor discloses wherein the end face 106a (first end panel) and the end face 106b (second end panel) are rotatable inward toward each other and wherein the end face 106a (first end panel) and the end face 106b (second end panel) remain attached to the lid base 112 (frame) when the collapsible insulated container 100 (hard-sided collapsible cooler) is collapsed (see fig. 4-6).
Claim 11:  Taylor discloses wherein the vertical side faces (multiple panels) further comprise an upper panel 132a (upper front panel), a lower panel 130a (lower front panel), an upper panel 132b (upper back panel), and a lower panel 130b (lower back panel), wherein the upper panel 132a (upper front panel) is rotatably attached to the lower panel 130a (lower front panel) and to the lid base 112 (frame), and wherein the upper panel 132b (upper back panel) is rotatably attached to the lower panel 130b (lower back panel) and to the lid base 112 (frame) across from the upper panel 132a (upper front panel) (see fig. 5).
Claim 12:  Taylor discloses wherein the lower panel 130a (lower front panel) is rotatably attached to the bottom face 104 (base) and wherein the lower panel 130b (lower back panel) is rotatably attached to the bottom face 104 (base) across from the lower panel 130a (lower front panel) (see fig. 5).
Claim 13:  Taylor discloses wherein, when the collapsible insulated container 100 (hard-sided collapsible cooler) is collapsed, the lower panel 130a (lower front panel) and the lower panel 130b (lower back panel) remain attached to the bottom face 104 (base) (see fig. 4-6).
Claim 14:  Taylor discloses wherein, when the collapsible insulated container 100 (hard-sided collapsible cooler) is collapsed, the upper panel 132a (upper front panel) remains attached to the lower panel 130a (lower front panel) and to the lid base 112 (frame), and wherein, when the collapsible insulated container 100 (hard-sided collapsible cooler) is collapsed, the upper panel 132b (upper back panel) remains attached to the lower panel 130b (lower back panel) and to the lid base 112 (frame) (see fig. 4-6).
Claim 15:  Taylor discloses a handle 124 attached to the cooler body (see fig. 1).
Claim 16:  Taylor discloses wherein the handle 124 comprises slots (see fig. 7-8).
Claim 20:  See claim 5 above.
Claim 21:  See claim 6 above.
Claim 23:  See claim 15 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20060065655) as applied to claim 2 above, and further in view of Gray (US 20190315541).
Claim 4:  Taylor discloses a prior art collapsible insulated container 100 (hard-sided collapsible cooler) having all the recited structure, but which differs from the claimed device in that the vertical side faces (multiple panels) are foamed panels and not air filled panels.  Gray discloses a prior art insulated packaging system 300 having panels 355a-355f having foam or air bladders (air filled panels) (see P. 0053).  The substitution of one known element (air bladders (air filled panels) as shown in Gray) for another (foamed panels as shown in Taylor) would have been obvious to one or ordinary skill in the art at the time of the invention since the substitution of the air bladders (air filled panels) in Gray would have yielded predictable results, namely, insulation in Taylor to maintain temperature.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20060065655) as applied to claim 15 above, and further in view of Chern (US 6036041).
Claim 17:  Taylor discloses the handle 124 being attached to the lid base 112 (frame) and that the handle 124 can be provided in any of a plurality of configurations (see P. 0053 and fig. 1).
Taylor discloses a prior art collapsible insulated container 100 (hard-sided collapsible cooler) having all the recited structure, but which differs from the claimed device in that the handle 124 is not rotatable attached.  Chern discloses a prior art foldable voting box having frame 17 with a rotatable handle (see annotated fig. 1 below).  The substitution of one known element (rotatable handle as shown in Chern) for another (handle 124 as shown in Taylor) would have been obvious to one or ordinary skill in the art at the time of the invention since the substitution of the rotatable handle in Chern would have yielded predictable results, namely, gripability in Taylor to transport the collapsible insulated container 100 (hard-sided collapsible cooler).

    PNG
    media_image1.png
    525
    513
    media_image1.png
    Greyscale


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20060065655) as applied to claim 1 above, and further in view of Downie (US 20210016923).
Claim 19:  Taylor does not disclose wherein the multiple panels are made from polyurethane and wherein the frame and the base are made from polyurethane or polyethylene.
Downie discloses a collapsible container comprising a lid 20, end panels 40, side panels 60, and base 80 made of a rigid exterior plastic of polyethylene and a foam polyurethane within (see P. 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the lid base 112 (frame) out of polyethylene and the vertical side faces (multiple panels), lid 110, and bottom face 104 (base) out of a rigid exterior plastic of polyethylene with a foam polyurethane interior, as taught by Downie, in order to insulate held contents while also providing resistance to deformation and shock and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210086979, US 20180346229, WO 2014141839, and US 20090261111 are considered pertinent to collapsible coolers, US 20090218342 is considered pertinent to collapsible containers with soft-sided liners, and DE 29605882, DE 29707094, EP 0963915, and BR MU8900301 are considered pertinent to rotatably attached handles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736